Citation Nr: 9929516	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-19 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
injury and surgery, right knee, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased evaluation for residuals, 
surgery, left knee, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1968 to 
August 1969.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a March 1998 rating 
decision of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).  

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  The appellant's right knee has traumatic arthritis and 
limitation of motion.

2.  Residuals, injury and surgery, right knee, is currently 
manifested by no more than moderate functional impairment as 
to lateral instability or recurrent subluxation of the knee.

3.  Residuals, surgery, left knee, is currently manifested by 
no more than slight functional impairment.


CONCLUSIONS OF LAW

1.  The appellant's residuals, injury and surgery, right 
knee, warrants a separate 10 percent disability rating based 
upon traumatic arthritis and limitation of motion.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59; Part 4, Diagnostic Code 5010 (1998).

2.  Residuals, injury and surgery, right knee, is no more 
than 20 percent disabling based upon lateral instability or 
recurrent subluxation of the knee.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, 
Diagnostic Code 5257 (1998).

3.  Residuals, surgery, left knee, is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 5257 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims for 
increased evaluations for residuals, injury and surgery, 
right knee, and for residuals, surgery, left knee, are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disabilities have 
worsened raises plausible claims.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

Service connection for residuals, injury and surgery, right 
knee, and for residuals, surgery, left knee, was granted by 
means of a February 1970 rating decision and assigned a 
20 percent evaluation and 10 percent evaluation respectively.

In a December 1996 private medical examination, Dr. G. 
Marshall stated that the appellant reported that his right 
knee hurt him most along the medial side.  The appellant 
stated that it was worse at the end of the day.  He reported 
that his right knee would not bother him at night or in the 
mornings, although he stated that in the mornings it was 
sometimes somewhat stiff.  Upon physical examination, Dr. 
Marshall stated that the appellant had a well-healed scar 
over the medial aspect of the right knee.  He stated that the 
appellant was tender along the medial joint line and had a 
positive McMurray test in this region to pain, but no pop.  
He had a negative anterior/posterior drawer sign, negative 
Lachman, and he was stable to varus and valgus stressing of 
the knee.  Dr. Marshall stated that range of motion of the 
right knee was full and that he had no effusion, erythema, 
induration, or skin changes.  X-rays taken at that time 
revealed narrowing along the medial joint line.  Dr. Marshall 
stated that he had a medial femoral osteophyte and moderately 
severe patellofemoral arthritis with spurring along the 
proximal and distal poles of the patella.  He noted that this 
was in both knees.  The impression was medial osteoarthritis 
and patellofemoral arthritis, right knee.

The appellant underwent a VA examination in June 1997.  The 
appellant reported that his knees got worse at the end of the 
day and that he would get swelling.  The VA examiner noted 
that the appellant walked well without a limp, a cane, or an 
appliance.  Physical examination of the knees revealed no 
swelling.  There was a 10 centimeter scar that was noted on 
each knee.  The VA examiner stated that there was no 
subluxation, lateral instability, nonunion, loose motion, or 
nonunion of the knees.  Range of motion was 0 degrees to 
130 degrees in the right knee and 0 degrees to 140 degrees in 
the left knee.  The final diagnosis was degenerative joint 
disease of both knees, which was worse on the right with 
"some" functional loss due to pain.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

For purposes of the appeal, the Board will separately address 
the issues of limitation of motion and instability of each 
knee.

I.  Limitation of motion

In a General Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), 
General Counsel established that when a claimant has 
arthritis and is rated under instability of the knee, that 
those two disabilities may be rated separately under 38 
C.F.R. Part 4, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257.  See also VAOPGCPREC 9-98 (August 14, 1998).

Diagnostic Codes 5003 and 5010 require that degenerative 
arthritis be established by x-ray findings and that 
degenerative arthritis will be rated on the basis of 
limitation of motion.  See 38 C.F.R. Part 4, Diagnostic Codes 
5003, 5010 (1998).  When, however, limitation of motion of 
the specific joint or joints is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.  Additionally, in the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrant a 10 percent evaluation.  Id.  X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations warrant a 20 percent evaluation.  Id.

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a 0 percent evaluation; flexion limited to 
45 degrees warrants a 10 percent evaluation; flexion limited 
to 30 degrees warrants a 20 percent rating; and flexion 
limited to 15 degrees warrants a 30 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5260 (1998).  Under 
Diagnostic Code 5261, extension of the leg limited to 5 
degrees warrants a 0 percent evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5261 (1998).

A.  Right knee

The appellant has been diagnosed with arthritis in the right 
knee, which is supported by x-ray findings.  He also has 
limitation of motion in his right knee, as evidenced in the 
June 1997 VA examination report.  The Board is aware that in 
December 1996, Dr. Marshall found that the appellant's right 
knee had full range of motion.  However, in June 1997, his 
flexion was limited to 130.  When the evidence is in 
equipoise, VA is to give the benefit of the doubt to the 
veteran.  Thus, the evidence favors a finding of limitation 
of motion, which is noncompensable, see 38 C.F.R. Part 4, 
Diagnostic Codes 5260, and a separate 10 percent evaluation 
is warranted based on the x-ray evidence of arthritis and 
limitation of motion confirmed by evidence of pain; see 38 
C.F.R. Part 4, Diagnostic Code 5010.

The Board finds, however, that an evaluation in excess of 
10 percent is not warranted.  An increased evaluation may be 
based on either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The appellant has complained of pain.  He reported both to 
Dr. Marshall and the VA examiner that he would develop more 
pain as the day progressed.  The VA examiner stated that the 
appellant had "some" functional loss due to pain.  No 
medical professional, however, has made specific findings as 
to weakness, excessive fatigability, or incoordination of 
movement.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  The 
appellant's range of motion was reported as full in December 
1996 and as 0 degrees to 130 degrees in June 1997.  Such 
limitation of motion would not assist the appellant in 
obtaining an evaluation in excess of 10 percent for his right 
knee.  See 38 C.F.R. Part 4, Diagnostic Codes 5260, 5261.

The Board finds that the appellant's functional impairment, 
based on the evidence described above, is indicative of no 
more than slight functional impairment due to pain or any 
other factor and thus no more than a 10 percent evaluation is 
warranted.  The evidence establishes the presence of limited 
motion with pain and arthritis and serves as the basis for 
the award of the separate 10 percent evaluation.  This 
evaluation is consistent with the assignment of the minimum 
compensable evaluation for the joint when there is 
periarticular pathology productive of painful motion.  
38 C.F.R. § 4.59 (1998).  However, neither the appellant nor 
the medical professionals have identified functional 
impairment which is more than that contemplated by the 
10 percent evaluation.  In order to warrant an evaluation in 
excess of 10 percent there must be the actual or functional 
equivalent of limitation of flexion to 30 degrees or the 
actual or functional equivalent of limitation of extension to 
15 degrees.  See 38 C.F.R. Part 4, Diagnostic Codes 5260, 
5261.  The preponderance of the evidence has shown that there 
is no limitation of extension.  In regard to limitation of 
flexion, at worst, it has been to 130 degrees.  There is 
nothing in the record that reflects that there is the 
functional equivalent of limitation of flexion to 30 degrees 
due to any factor.  The preponderance of the evidence 
reflects that there is no more than the functional equivalent 
of minimal limitation of motion and there is no doubt to be 
resolved.

As stated above, the evidence supports a separate 10 percent 
evaluation based upon the appellant's traumatic arthritis and 
limitation of motion.  However, as noted above, no other 
significant functional impairment has been identified so as 
to warrant an evaluation in excess of the 10 percent.

B.  Left knee

The appellant has been diagnosed with arthritis in the left 
knee, which is supported by x-ray findings.  Additionally, 
the evidence has established that the appellant's left knee 
has full range of motion.  In June 1997, the VA examiner 
stated that the appellant had 0 degrees extension and 
140 degrees of extension.  See 38 C.F.R. § 4.71 (1998).  As 
stated above, if arthritis is established and there is an 
absence of limitation of motion, a 10 percent evaluation is 
warranted when the x-rays evidence involves two or more major 
joints or two or more minor joint groups.  38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5010.  X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations warrant a 
20 percent evaluation.  Id.  Here, however, the x-ray 
involvement is that of the knee only, which constitutes only 
one major joint and would not warrant a separate 10 percent 
evaluation under Diagnostic Codes 5003, 5010.  See 38 C.F.R. 
§ 4.45 (1998) (stating that for the purpose of rating a 
disability from arthritis, the knee is considered a major 
joint).  The Board is aware that the appellant is service 
connected for both knees, both of which have x-ray evidence 
of arthritis, which would constitute involvement of two major 
joints; however, in Note (1), it states that the 10 percent 
evaluation will not be combined with a rating based on 
limitation of motion.  As discussed above, the Board has 
granted a 10 percent disability evaluation for the 
appellant's right knee based upon limitation of motion and 
thus a separate 10 percent disability evaluation is not 
available for the left knee.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5010.

The Board finds that a compensable evaluation for limitation 
of motion of the left knee is not warranted based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The appellant has complained of pain; however, such has not 
been substantiated by a medical professional.  No pain was 
noted on range of motion of the left knee at the time of the 
June 1997 examination.  The VA examiner noted that the 
appellant walked well without a limp, a cane, or appliance.  
Additionally, at the time of the private examination with Dr. 
Marshall, the appellant complained only of his right knee.  
No medical professional has made specific findings as to less 
motion than normal, more movement than normal, weakness, 
excessive fatigability, or incoordination of movement.  See 
38 C.F.R. §§ 4.40, 4.45 (1998).  The appellant's range of 
motion was reported as full in June 1997.  Such limitation of 
motion would not assist the appellant in obtaining a 
compensable evaluation in this case.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5260, 5261.

The Board finds that the appellant's does not have functional 
impairment as to his left knee based on the evidence 
described above.  There is no evidence which establishes 
limited motion or periarticular pathology productive of 
painful motion.  See 38 C.F.R. § 4.59 (1998).  In order to 
warrant an evaluation in excess of 0 percent there must be 
the actual or functional equivalent of limitation of flexion 
to 45 degrees or the actual or functional equivalent of 
limitation of extension to 10 degrees.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5260, 5261.  The medical evidence has shown 
that there is no limitation of motion.  The preponderance of 
the evidence reflects that there is no functional impairment 
as to limitation of motion and there is no doubt to be 
resolved.

II.  Instability

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent evaluation is assigned when the recurrent subluxation 
or lateral instability is shown to be moderate; and a 30 
percent evaluation is assigned for when it is severe.  38 
C.F.R. Part 4, Diagnostic Code 5257 (1998).  


A.  Right knee

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an increased 
evaluation above 20 percent for residuals, injury and 
surgery, right knee.  In December 1996, Dr. Marshall found a 
positive McMurray test with pain but no pop.  He had negative 
anterior/posterior drawer sign and negative Lachman.  His 
right knee was stable to varus and valgus stressing of the 
knee.  In June 1997, the VA examiner stated "none" as to 
whether the appellant had subluxation, lateral instability, 
nonunion, loose motion, or malunion.  The Board finds that 
such evidence is indicative of no more than a 20 percent 
evaluation as there is no objective evidence which would 
substantiate a finding of more than moderate recurrent 
subluxation or lateral instability of the right knee.  See 
38 C.F.R. Part 4, Diagnostic Code 5257.

Accordingly, an evaluation in excess of 20 percent based on 
instability or subluxation is not warranted.  A 20 percent 
evaluation under Diagnostic Code 5257 contemplates moderate 
impairment of the knee as to recurrent subluxation or lateral 
instability.  See 38 C.F.R. Part 4, Diagnostic Code 5257.  
The evidence has not established that the appellant has any 
more than moderate recurrent subluxation or right lateral 
instability.  In the June 1997 VA examination report, the VA 
examiner noted that the appellant had degenerative joint 
disease of the right knee with "some" functional loss due 
to pain.  Although the VA examiner did not use the same 
terminology found in Diagnostic Code 5257, the Board does not 
find that the physical findings from either Dr. Marshall's 
examination or the VA examination revealed any more than 
moderate impairment as to recurrent subluxation or lateral 
instability.  When examining the appellant's right knee for 
lateral instability and subluxation, the VA examiner stated 
"none."  Additionally, Dr. Marshall stated that the 
appellant had negative anterior/posterior drawer sign, 
negative Lachman, and was stable to varus and valgus 
stressing of the knee.  Such is indicative of no more than 
moderate lateral instability or recurrent subluxation of the 
knee and thus no more than 20 percent disabling.  

The Board notes that the Court has held that DeLuca is not 
applicable to Diagnostic Code 5257.  See Johnson v. Brown, 9 
Vet. App 7, 11 (1996).  In that case, the Court stated the 
following:

With regard to the appellant's claim for 
a compensable rating for subluxation of 
the left knee, the [Board] evaluated the 
claim under D[iagnostic] C[ode] 5257. 
This D[iagnostic] C[ode] is not 
predicated on loss of range of motion, 
and thus §§ 4.40 and 4.45, with respect 
to pain, do not apply.  Instead, 
D[iagnostic] C[ode] 5257 provides that 
recurrent subluxation or lateral 
instability is ratable at 10[ percent] 
when "slight," thus providing a minimum 
10[ percent] rating for this condition, 
cf. D[iagnostic] C[ode] 5257, and at 
20[ percent] when the condition is 
"moderate."

Id.  Thus an evaluation in excess of 20 percent cannot be 
granted based upon DeLuca.  An evaluation in excess of 20 
percent for residuals, injury and surgery, right knee, based 
upon instability or recurrent subluxation of his knee, is 
therefore, not warranted.  To this extent, the preponderance 
of the evidence is against his claim and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107(b) (West 1991).  

B.  Left knee

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an increased 
evaluation above 10 percent for residuals, surgery, left 
knee.  In June 1997, the VA examiner stated "none" as to 
whether the appellant had subluxation, lateral instability, 
nonunion, loose motion, or malunion.  The Board finds that 
such evidence is indicative of no more than a 10 percent 
evaluation as there is no objective evidence which would 
substantiate a finding of more than slight recurrent 
subluxation or lateral instability of the right knee.  See 
38 C.F.R. Part 4, Diagnostic Code 5257.

An evaluation in excess of 10 percent based on instability or 
subluxation is not warranted.  A 10 percent evaluation under 
Diagnostic Code 5257 contemplates slight impairment of the 
knee as to recurrent subluxation or lateral instability.  See 
38 C.F.R. Part 4, Diagnostic Code 5257.  The evidence has not 
established that the appellant has any more than slight 
recurrent subluxation or right lateral instability.  As 
stated above, when examining the appellant's left knee for 
lateral instability and subluxation, the VA examiner stated 
"none" in the June 1997 examination report.  Such is 
indicative of no more than slight lateral instability or 
recurrent subluxation of the left knee and thus no more than 
10 percent disabling.  

The Board notes that the Court has held that DeLuca is not 
applicable to Diagnostic Code 5257.  See Johnson v. Brown, 9 
Vet. App 7, 11 (1996).  Thus an evaluation in excess of 
10 percent cannot be granted based upon DeLuca.  Accordingly, 
an evaluation in excess of 10 percent is not warranted.  To 
this extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 1991).  


ORDER

A separate 10 percent evaluation for residuals, injury and 
surgery, right knee, is granted based upon traumatic 
arthritis and limitation of motion, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  Increased evaluations for residuals, injury and 
surgery, right knee, as to lateral instability and recurrent 
subluxation, and an increased evaluation for residuals, 
surgery, left knee, are denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

